Citation Nr: 1002549	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1972 to September 1975 and from July 1978 to 
July 1991. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claim of 
entitlement to TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.

In November 2005, the Veteran stated that he had tried 
participation in VA's vocational rehabilitation program but 
was told there was nothing for him.  Records contained in any 
existing VA vocational rehabilitation folder for the Veteran 
would be useful in adjudicating the issue on appeal.  An 
effort should therefore be made to obtain any existing VA 
vocational rehabilitation records for the Veteran.

In a May 2006 opinion, a VA examiner stated that the 
"Veteran's low back pain is chronic and significant.  The 
condition would have moderate to severe impairment of his 
ability to maintain or obtain physical type of employment . . 
. the condition would have minimal impact upon sedentary 
types of employment."  Upon review, the VA examiner's 
opinion appears to only opine on how the Veteran's service-
connected lumbar spine disability would impact his sedentary 
employment.  The medical opinion is unclear as to whether the 
examiner considered the Veteran's other service-connected 
disabilities in determining whether the Veteran was capable 
of sedentary employment. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the Veteran's service-
connected disabilities, separate or combined, prevent him 
from engaging in employment, to include sedentary employment.  
Accordingly, a new medial opinion is therefore necessary to 
decide the claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should obtain the Veteran's 
vocational rehabilitation folder and 
associate it with his claims file.

2.  VBA should then arrange for a health 
care provider with appropriate experience 
to review the Veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that the Veteran's service-
connected disabilities prevent him from 
engaging in substantially gainful 
employment, to include sedentary 
employment.  If the reviewing physician 
deems it to be necessary, physical 
examination or diagnostic testing of the 
Veteran may be scheduled.  The resulting 
medical opinion should be associated with 
the Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed to be appropriate, VBA 
should then readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


